UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5007


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHEFUN GUY THOMPSON, JR., a/k/a 40,

                Defendant – Appellant.



                             No. 09-8000


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHEFUN GUY THOMPSON, JR., a/k/a 40,

                Defendant – Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:08-cr-00190-LMB-1; 1:09-cv-00439-LMB)


Submitted:   June 29, 2010                 Decided:   July 15, 2010


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Frank G. Aschmann, ASCHMANN & ASCHMANN, Alexandria, Virginia,
for Appellant.    Justin Gelfand, Gabriel Trevino, Michelle C.
Brice, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, Stephen Andrew Sola, Special Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In case No. 09-5007, Shefun Guy Thompson, Jr., appeals

his     conviction       for   conspiracy        to       distribute        five          or    more

kilograms of cocaine in violation of 21 U.S.C. §§ 841(a)(1), 846

(2006).     See United States v. Thompson, No. 1:08-cr-00190-LMB-1

(E.D. Va.).        In case No. 09-8000, Thompson appeals the district

court’s ruling on his 28 U.S.C. § 2255 (West Supp. 2009) motion.

See United States v. Thompson, No. 1:09-cv-00439-LMB (E.D. Va.).

            In     09-5007,     the      Government        has      filed    a     motion            to

dismiss Thompson’s direct appeal based on the language of an

appellate waiver clause in his plea agreement.                               After careful

consideration,       we    grant    the    Government’s             motion    and          dismiss

Thompson’s direct appeal.

            As     for    Thompson’s      appeal      in       09-8000,      in       a    §    2255

proceeding, a movant cannot appeal unless a circuit justice or

judge     issues     a    certificate       of     appealability.                 28           U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent     “a    substantial       showing           of    the     denial            of    a

constitutional       right.”        28    U.S.C.      §    2253(c)(2).            A       prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by

the     district     court     is     debatable           or    wrong      and        that          any

dispositive procedural ruling by the district court is likewise

debatable.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

                                            3
Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rose v. Lee,

252 F.3d 676,   683   (4th   Cir.   2001).     We    have    independently

reviewed the record and conclude that Thompson has not made the

requisite    showing.       Accordingly,    we   deny    a   certificate     of

appealabilty and dismiss the appeal.

            We dispense with oral argument in both appeals because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and    argument     would   not    aid   the

decisional process.

                                                                      DISMISSED




                                       4